DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowance 
Claims 1-20 are allowed over the prior art of record. 
Reasons for Allowance	 
The following is an examiner’s statement of reasons for allowance: prior art of record do not teach or suggest the following invention:
Regarding claims 1-7, 16-18, the primary reason for allowance is the inclusion of particularly the limitation of a printing system including a controller to store the number of steps of the stepper motor in a memory device; and adjust operation of subsequent passes of the media based on stored number of steps; and the memory device to store the number of steps of the stepper motor, for at least one pass of the media. Applicant disclosed such printing system address misregistration in printing by ensuring that media is aligned before and after each pass. It is these limitations, in combination with the rest of the limitations as claimed, that have not been taught, found or suggested by prior art of record. 
 Regarding claims 8-12, 19, 20, the primary reason for allowance is the inclusion of particularly the limitation of a method including storing data associated with the number of steps of the stepper motor in a memory device; and adjusting operation of subsequent passes of the media through the printing region based on the stored data such that the subsequent passes align with the first pass. Applicant disclosed such 
Regarding claims 13-15, the primary reason for allowance is the inclusion of particularly the limitation of machine-readable storage medium comprising instructions to determine a difference between the number of steps for the first pass and the number of steps for the second pass; store data associated with the number of steps of the stepper motor the determined difference in a memory device; and adjust operation of subsequent passes the second pass of the media through the printing region based on stored data the determined difference such that a start point of printing is the same for each pass. Applicant disclosed such printing system address misregistration in printing by ensuring that media is aligned before and after each pass. It is these limitations, in combination with the rest of the limitations as claimed, that have not been taught, found or suggested by prior art of record. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact information


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571)272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HENOK D LEGESSE/Primary Examiner, Art Unit 2853